Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Continuation
Claims 25-44 are pending.
Claims 1-24 are cancelled.
Claims 25 and 35 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite using soil moisture data.  It further recites that the representative features including a soil wetness value OR a soil dryness value.  Soil moisture is a continuous variable simultaneously describing either wetness or dryness. It is not known what comprises wetness values and dryness values.  Are these different from moisture values?  If it is a particular moisture value, then it is indefinite as to how much moisture constitutes either a wetness condition or a dryness condition.
For the purpose of compact examination the claim is considered as requiring a consideration of moisture extremes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 25-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 25-44 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
 The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
Considering Step 1, the claims 25-44 all belong to a statutory class.
Considering Step 2A prong 1, the claims are examined for abstract ideas.  To clarify the identified abstract idea in the independent claims, the pertinent portion pertaining to the abstract idea is bolded:
25. A computer-implemented method of forecasting crop yield, comprising:
obtaining, by a processor, one or more agricultural data records that represent one or more types of data for plants at one or more fields during a specific time period of one or more years, wherein the one more types of data include at least a remotely sensed spectral property of plant records;
creating, by the processor, one or more geo-specific time series over the specific time period from the one or more agricultural data records;
selecting one or more representative features from the one or more geo-specific time series, including an aggregate value of a remotely sensed spectral property over multiple observations computed from the geo-specific time series;
creating, for a specific geo-location, a covariate matrix comprising the one or more representative features; and
determining a field specific crop yield for a specific date from the covariate matrix for the specific geo-location, one or more regression coefficients calculated from a first probability distribution and an error term calculated from a second probability distribution based on historical data.

The bolded abstract idea comprises both mental steps and a mathematical algorithm involving extensive calculations.  Note that there are no additional elements such as the explicitly recited use of any measurement devices nor of a transformation of an article.  Thus the claim merely represents the generating of a generic seismic image without integration into a practical application by integrating the abstract idea into a significant additional element.  
The limitation “obtaining, by a processor, one or more agricultural data records …” is insignificant extra solution activity.  The provenance of the data only describes the data, but does not positively recite making any measurement or determination of the data using a particular device or transformation of an article.  Thus the limitation does not provide a significant additional element.
The use of generic computer equipment is considered insignificant additional elements.  As recited in the MPEP, 2106.07(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
Selecting a particular generic function for computer hardware to perform (e.g., buffering content, storing and retrieving data from memory) from within a range of well-known, routine, conventional functions performed by the hardware is not significantly more, Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1264, 120 USPQ2d 1201, 1208 (Fed. Cir. 2016)(MPEP 2106.05(a)II last paragraph). 
With respect to step 2A prong 2, the claim fails to provide incorporate the abstract idea into a significant additional element to form a practical application since the claim fails to explicitly recite any significant additional elements.  
With respect to step 2B, there are no additional elements in the claims that are anything other than insignificant extra-solution activities.
Claim 35 is rejected similarly to claim 25
Thus the independent claims 25 and 35 are deemed patent ineligible under 35 USC 101.
The dependent claims 26-34 and 36-44 just further describe: additional details concerning the abstract idea; provide further descriptions of the data considered; or recite other insignificant extra solution activities.  The dependent claims further fail to  provide any explicit recitation of any devices or transformation of an article.
Thus the dependent claims 26-34 and 36-44 are also patent ineligible under 35 USC 101.

AIA  Considerations Regarding Claim Rejections Under 35 USC § 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25-44 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al., US2005/0234691 (hereinafter Singh), and further in view of Qian et al., “Statistical spring wheat yield forecasting for the Canadian prairie provinces”, 2009.
Claim 25:
Singh teaches a computer-implemented method of forecasting crop yield, comprising (Claim 8):
obtaining, by a processor, one or more agricultural data records that represent one or more types of data for plants at one or more fields during a specific time period of one or more years, wherein the one more types of data include at least a remotely sensed spectral property of plant records (multiple types of data for plants are considered including the spectral measurement of normalized difference vegetation index, NDVI, which quantifies vegetation by measuring the difference between near-infrared, which vegetation strongly reflects, and red light, which vegetation absorbs, Table I, and data may be gathered in any number of time frames [0036]);
creating, by the processor, one or more geo-specific time series over the specific time period from the one or more agricultural data records (data may be considered according to a time increment, [0010], [0036]);
selecting one or more representative features from the one or more geo-specific time series, including an aggregate value of a remotely sensed spectral property over multiple observations computed from the geo-specific time series (From the selected time range, the averages for each vegetation factor during crop growth and ripening seasons such as days, weeks, months, etc. may be selected [0010], [0036]);
creating, for a specific geo-location, a covariate matrix comprising the one or more representative features (the multivariable analysis can span any desired crop region [0010], [0035], where the use of a covariate matrix is just one equivalent mathematical form to represent the analysis); and
determining a field specific crop yield for a specific date from the covariate matrix for the specific geo-location (the determination of a crop yield using the multiple variables including NDVI, soil moisture, surface temperature and rainfall [0007] at the desired locations [0010]), one or more regression coefficients calculated from a first probability distribution (FIG. 19).
Singh is silent concerning: determining a field specific crop yield including an error term calculated from a second probability distribution based on historical data.
Qian teaches determining a crop yield using a multivariate analysis: “Stepwise regression and cross-validation were employed for the selection of the predictors in multivariate linear regression models used for forecasting spring wheat yields from seeding to harvest” (Abstract).  Qian further teaches correlating predicted yields with historical yields to evaluate the prediction accuracy, and this included a yield variance (page 1026 col 1).  Note that this R2 is more accurate than the R2 of the regression model in and of itself (page 1025 col 2 second paragraph)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the multivariate analysis of yields using a second probability distribution of the historical data as taught by Qian with the expected benefit of improving the prediction accuracy.
This method for improving using actual historical yield distributions was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Qian.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Singh and Qian to obtain the invention:
determining a field specific crop yield including an error term calculated from a second probability distribution based on historical data.
Claim 35: Is rejected similarly with the addition of the use of a computer readable memory, Singh [0036].
Claim 26:
The combined art of Singh and Qian in claim 25 makes obvious the computer-implemented method of claim 25, the obtaining comprising:
receiving soil moisture data for the one or more fields (Singh, [0010],[0034]);
predicting remotely sensed signals based on the soil moisture data (the data sources given in [0036] using remote gathering methods).
Claim 36: Is rejected similar to claim 26
Claim 27:
The combined art of Singh and Qian in claim 25 makes obvious the computer-implemented method of claim 25, the creating comprising applying locally weighted scatterplot smoothing to a subset of the one or more geo-specific time series.  The plots of FIG. 13 & 14 give time series plots using smoothed trendlines of the scatterplot data.
Claim 37: Is rejected similar to claim 27
Claim 28:
The combined art of Singh and Qian in claim 25 makes obvious the computer-implemented method of claim 25, the creating comprising applying a scaled Gaussian density to the one or more geo-specific time series.  Singh teaches using piecewise linear regression where each segment has it’s own Gaussian distribution, and these are scaled to give a full regression result [0037].
Claim 38: Is rejected similar to claim 28
Claim 29:
The combined art of Singh and Qian in claim 25 makes obvious the computer-implemented method of claim 25, the remotely sensed spectral property being a vegetation index computed over one or more wavelength ranges.  Singh teaches using multiple types of data for plants including the spectral measurement of normalized difference vegetation index, NDVI, which quantifies vegetation by measuring the difference between near-infrared, which vegetation strongly reflects, and red light, which vegetation absorbs [0034].
Claim 39: Is rejected similar to claim 29
Claim 30:
The combined art of Singh and Qian in claim 25 makes obvious the computer-implemented method of claim 25, the one or more representative features including a maximum value of the remotely sensed spectral property for a specific period within a year across the one or more fields when the specific date is before a threshold point in a crop season.  Singh shows representative features of NDVI including a maxima for different locations occurring either in late February or in October, and low values e.g. a threshold in the months May to July.
Claim 40: Is rejected similar to claim 30
Claim 31:
The combined art of Singh and Qian in claim 25 makes obvious the computer-implemented method of claim 25,
the one or more types of data including soil moisture data for the one or more fields,
the one or more representative features including a soil wetness value or a soil dryness value of a field over a certain number of days, wherein the soil wetness value is above a first moisture threshold and the soil dryness value is below a second moisture threshold.
Singh teaches the seasonal variation in Soil Moisture throughout the year (FIG. 13).  It considers the decrease in moisture from January to May and September to December, with maximum moisture/wetness occurring during the monsoon parts of the year [0093].
Claim 41: Is rejected similar to claim 31
Claim 32:
The combined art of Singh and Qian in claim 25 makes obvious the computer-implemented method of claim 25, the determining further comprising
computing a linear regression model for the specific geo-location that describes a relationship between a dependent variable of crop yield for the specific geo-location and independent variables corresponding to the covariate matrix,
the linear regression model comprising the one or more regression coefficients. (Singh FIG. 19)
Claim 42: Is rejected similar to claim 32
Claim 33:
The combined art of Singh and Qian in claim 25 makes obvious the computer-implemented method of claim 25, each of the first probability distribution and the second probability distribution being a normal distribution.  The linear regression method assumes a normal distribution [0088].
Claim 43: Is rejected similar to claim 33
Claim 34:
The combined art of Singh and Qian in claim 25 makes obvious the computer-implemented method of claim 25, the determining further comprising determining a prediction interval associated with the field specific crop yield, wherein the prediction interval is range of values that measures a level of certainty associated with the field specific crop yield.  In the combined art of Qian in claim 25, the prediction accuracy is evaluated by comparing the predicted yields to historical yields (page 1026 col 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached Monday through Friday 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/Primary Examiner, Art Unit 2857